STATEMENT BY THE COURT.
Appellant brought this suit to compel the payment of a certain school warrant alleged to have been duly issued by the board of directors of School District No. 10 of Boone County in the sum of $3,678 in payment of certain buses purchased by them for transportation of the pupils of said district. It alleged further that the warrant was duly assigned to appellant, was a valid obligation of the district and had been properly registered as *Page 1100 
provided by law on August 21, 1930, and, as such, was entitled to payment out of the first funds coming into the hands of the treasurer to the credit of the district ahead of all other warrants of the district now outstanding. That the county treasurer refused to recognize the registration of the warrant and its priority by reason thereof, and has refused and will continue to refuse, unless restrained by the court, to pay it in the order of its legal registration; and that, unless enjoined by the court, the treasurer will pay other obligations of the district ahead of appellant's warrant. An injunction was prayed, and that on the final hearing the treasurer be enjoined from paying any of the funds of the district except on warrants which may have been registered prior to August 21, 1930, until appellant's warrant has been paid in full, and that the treasurer be directed to pay the appellant's warrant in the order of its registration date in full before making any payments on any other warrants of the district registered subsequent to that date.
A temporary order was issued on August 23, 1933, and the county treasurer answered admitting the issuance and ownership of the school warrant as alleged in the complaint and that the warrant was registered as alleged and not paid because of lack of funds; alleged he kept a record of the registry of school warrants as provided by act 24 of 1933, and that the warrant sued on was not registered as required by said act, and that he is ready to register same and pay it as provided by said act 24 of 1933.
On August 23, 1933, appellant filed a general demurrer to the answer, and alleged also that said act 24 of 1933 providing for the registry of school warrants had no application to school warrants that had been legally registered prior to the act of 1931 repealing the law as to registry of school warrants, as otherwise it would be unconstitutional and void.
The chancellor held that the appellant was required by act 24 of 1933 to re-register its warrant, and that the said act 24 of 1933 was not unconstitutional, and overruled the demurrer, and, appellant declining to plead further, dismissed its complaint for want of equity, and this appeal is from said decree. *Page 1101 
(after stating the facts). Under a proper construction of 2 of said act 24 of 1933, its provisions only require that warrants "properly drawn after the passage of the act shall be presented to the treasurer of the proper county within 30 days after it was drawn by the board of directors, etc."
Section 4 of the act reads as follows: "School warrants legally drawn prior to the passage of this act shall be registered and paid in the order of their issuance — date of warrant shall determine the order of issuance — before warrants drawn after the passage of this act are paid, provided, that, if outstanding warrants are not presented for registration within thirty days from the passage of this act, they shall not be given priority over other warrants."
Between the dates of March 25, 1931, and February 9, 1933, there was no provision of the statute requiring the registration of school warrants. Said 4 above quoted requires school warrants legally drawn prior to the passage of the act to be registered and paid in the order of their issuance before warrants drawn after the passage of the act, and if such warrants are not presented for registration under the act, they shall not be given priority over other warrants, and that warrants drawn after the passage of the act are required to be presented within 30 days after their issuance, and other warrants outstanding may also be presented within 30 days from the passage of the act and be given priority the same as warrants issued subsequent to the act and registered in accordance with its provisions.
It is obvious that the act does not contemplate requiring the re-registration of any warrants already registered under a valid law; and that such warrants as are issued after the passage of the act are given priority in accordance with the date of their issuance or registration, and that unregistered warrants drawn prior to its passage and presented within 30 days from its passage for registration are also given priority in accordance with its provisions. In other words, it is clear from a proper construction of the statute that its terms were only applicable *Page 1102 
to unregistered warrants, evidently warrants issued during the time no registration was required, and warrants issued after the passage of the law.
The chancellor erred in holding otherwise, and, in overruling the demurrer, and the decree is reversed, and the cause remanded with directions to sustain the demurrer and grant the relief prayed.